ARNOLD, Judge.
The trial court erred in dismissing plaintiffs action for failure to appear and prosecute his action. Plaintiffs attorney was present and appeared ready to go forward with his case.
As our Supreme Court recently stated:
*458[O]ur research fails to disclose . . . any statute, rule of court or decision which mandates the presence of a party to a civil action or proceeding at the trial of, or a hearing in connection with, the action or proceeding unless the party is specifically ordered to appear. Those who are familiar with the operation of our courts in North Carolina know that quite frequently a party to a civil action or proceeding does not appear at the trial or a hearing related to the action or proceeding.
Hamlin v. Hamlin, 302 N.C. 478, 482, 276 S.E. 2d 381, 385 (1981). Plaintiff had not been ordered to appear for trial. The appearance of his attorney of record was sufficient to meet the requirement that he prosecute his action. The trial court’s order is erroneous and is, hereby,
Reversed and remanded.
Judges WELL.S and MARTIN concur.